 



Exhibit 10.03

RCN Corporation
105 Carnegie Center
Princeton, NJ 08540-6215

June 19, 2002

NSTAR 800 Boylston Street
Boston, MA 02100

         RE: RCN-BecoCom, LLC — Third Exchange — Standstill Agreement

Ladies and Gentlemen:

In connection with the exchange of the investment of $152,145,000.00 in
RCN-BecoCom, LLC by your subsidiary, NSTAR Communications, Inc. (“NSTARCOM”),
for 7.5 million shares of common stock of RCN Corporation (the “Corporation”),
pursuant to the terms of the Exchange Agreement dated as of June 17, 1997
(“Exchange Agreement”) by and among C-TEC Corporation, as predecessor in
interest to the Corporation, and NSTARCOM, you have agreed to limit further
acquisitions of the Corporation’s securities, or any interest therein, upon the
terms and conditions hereinafter set forth.

Neither you nor any of your Controlled Affiliates will, without the prior
written consent of the Corporation or its Board of Directors, for a period of
one year from the date of this letter agreement:



  (a)   acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, any securities or direct or indirect rights to acquire
any securities (together, “Securities”) of the Corporation or any person that is
a subsidiary thereof as of the date hereof or hereafter (a “Subsidiary”), or any
assets of the Corporation or any Subsidiary or division thereof if, as a result
thereof, you and your Controlled Affiliates will beneficially own Securities of
the Corporation, or securities convertible or exchangeable into such securities,
that in the aggregate are entitled to more than 10.75% of the aggregate number
of votes which may be cast by holders of Securities of the Corporation in the
election of its directors (the “Total Voting Power”), provided, however, that
the prior written consent of the Corporation or its Board of Directors shall not
be required for the for the acquisition of any Securities directly from the
Corporation or resulting from any stock split, stock dividend or similar
recapitalization of the Corporation, or pursuant to any rights plan adopted by
the Corporation;

 



--------------------------------------------------------------------------------



 





  (b)   grant any “proxies” (as defined in the Exchange Act) with respect to any
voting securities of the Corporation, or securities convertible or exchangeable
into such securities (except as recommended by the Board of Directors of the
Corporation) or deposit any such securities in a voting trust or enter into any
other arrangement or agreement with respect to the voting thereof;     (c)  
make, or in any way participate in, directly or indirectly, any “solicitation”
of “proxies” to vote (as such terms are used in the rules of the Securities and
Exchange Commission), or seek to advise or influence any person or entity with
respect to the voting of any voting securities of the Corporation;     (d)  
offer, propose, seek to enter into, make any public announcement with respect
to, or otherwise participate in (with or without conditions), any acquisition
transaction, business combination or other similar extraordinary transaction
involving the Corporation or any Subsidiary or any of its or their securities or
assets;     (e)   form, join or in any way participate in a “group” as defined
in Section 13(d)(3) of the Exchange Act, as amended, in connection with any of
the foregoing;     (f)   take any action which might force the Corporation or
any Subsidiary to make a public announcement with respect to any of the
foregoing;     (g)   seek or propose, alone or in concert with others, to
influence or control the management or policies of the Corporation; or     (h)  
request the Corporation or any of its representatives, directly or indirectly,
to amend or waive any provision of this agreement.

Terms used herein not otherwise defined shall have the same meaning as set forth
in the Exchange Agreement. The term “Controlled Affiliate” shall mean any Person
controlled by NSTAR. Nothing herein shall be deemed to restrict Thomas J. May in
his capacity as a director of the Corporation. Nothing herein shall be deemed to
restrict or prevent the sale by NSTAR of Securities of the Corporation,
including in response to an offer to purchase or exchange for cash or other
consideration of securities of the Corporation or pursuant to a merger,
consolidation or other business combination involving the Corporation.

The name “NSTAR” means the trustee or trustees for the time being (as trustee or
trustees but not personally) under a Declaration of Trust dated April 20, 1999,
as amended from time to time, which is hereby referred to, and a copy of which,
as amended, has been filed with the Secretary of The Commonwealth of
Massachusetts.

 



--------------------------------------------------------------------------------



 



Any obligation, agreement, or liability made, entered into, or incurred by or on
behalf of NSTAR binds only its trust estate, and no shareholder, director,
trustee, officer or agent thereof assumes or shall be held to any liability
therefor.

Kindly confirm your acceptance of these terms by having the enclosed copy of
this letter executed by an authorized officer of NSTAR and returned to me.

Sincerely yours,

/s/Timothy J. Stoklosa
Name: Timothy J. Stoklosa
Title: Executive Vice President

ACKNOWLEDGED AND AGREED:

NSTAR

          By:   /s/Douglas S. Horan   June 19, 2002     Its: Senior Vice
President    

 